Name: Commission Regulation (EEC) No 2740/90 of 26 September 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Ill No L 264/ 16 Official Journal of the European Communities 27. 9 . 90 COMMISSION REGULATION (EEC) No 2740/90 of 26 September 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 2459/90 (2) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2459/90 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p . 1 . ¥) OJ No L 231 , 25. 8 . 1990, p . 12. 27. 9. 90 Official Journal of the European Communities No L 264/17 ANNEX to the Commission Regulation of 26 September 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 40 from 1 to 7 October 1990 Week No 41 from 8 to 14 October 1990 Week No 42 from 15 to 21 October 1990 Week No 43 from 22 to 28 October 1990 Week No 44 from 29 October to 4 November 1990 0104 10 90 O 62,468 62,609 62,839 63,394 64,790 0104 20 90 (') 62,468 62,609 62,839 63,394 64,790 0204 10 00 (2) 132,910 133,210 133,700 134,880 137,850 0204 21 00 (2) 132,910 133,210 133,700 134,880 137,850 0204 22 10 (2) 93,037 93,247 93,590 94,416 96,495 0204 22 30 (2) 146,201 146,531 147,070 148,368 151,635 0204 22 50 (2) 172,783 173,173 173,810 175,344 179,205 0204 22 90 (2) , 172,783 173,173 173,810 175,344 179,205 0204 23 00 O 241,896 242,442 243,334 245,482 250,887 0204 50 11 (2) 132,910 133,210 133,700 134,880 137,850 0204 50 13 (2) 93,037 93,247 93,590 94,416 96,495 0204 50 15 (2) 146,201 146,531 147,070 148,368 151,635 0204 50 19 (2) 172,783 173,173 173,810 175,344 179,205 0204 50 31 (2) 172,783 173,173 173,810 175,344 179,205 0204 50 39 (2) 241,896 242,442 243,334 245,482 250,887 0210 90 11 (3) 172,783 173,173 173,810 175,344 179,205 0210 90 19 (3) 241,896 242,442 243,334 245,482 250,887 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90 and (EEC) No 1580/90 . (J) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.